Exhibit 10.17

 

PartnerRe Ltd

 

Executive Total Compensation Program

 

February 2004

 

PartnerRe

 



--------------------------------------------------------------------------------

PartnerRe Ltd. Executive Total Compensation Program

 

PartnerRe has developed an Executive Total Compensation Program to address
specific objectives outlined by the Board of Directors:

 

  •   Align the long-term interests of executives and shareholders

 

  •   Establish competitive pay levels on a total compensation basis

 

  •   Clearly link pay with performance

 

  •   Provide flexibility in form and structure to meet individual time horizons

 

  •   Demonstrate good governance and corporate responsibility

 

  •   Incent retention of Chief Executive Officer (“CEO”) and Named Executive
Officers (“NEOs”)

 

Compensation should be competitive to the median range of Total Compensation as
determined by peer group analysis within the global market environment. The peer
group is confirmed annually by the Compensation Committee of the Board at the
November meeting. Total Compensation consists of:

 

  •   Base Salary

 

  •   Annual Incentive

 

  •   Annual Equity Award

 

Components of Total Compensation

 

Base Salary

 

The CEO and NEO’s Base Salary should be competitive to the median range of base
salary data as determined by peer group analysis within the global market
environment. Base Salaries will be reviewed and approved by the Compensation
Committee of the Board at the February meeting.

 

Annual Incentive

 

The CEO and NEO’s are eligible for an Annual Incentive Award, as approved by the
Compensation Committee of the Board at the February meeting and as per the
Annual Incentive Guidelines of the company (See Appendix A).

 

Annual Equity Award

 

The CEO and NEO’s are eligible for an Annual Equity Award, as approved by the
Compensation Committee of the Board at the February meeting.

 

The approved award value will be delivered to the executive consisting of
approximately 50% of the value in stock options and 50% in RSU’s.

 

Stock Options and RSU’s will vest according to standard vesting structure in
practice at the time of grant.

 

2



--------------------------------------------------------------------------------

Stock Ownership Guidelines

 

Stock Ownership Guidelines apply to the CEO and all NEOs, with specific
guidelines for the CEO and a second set of guidelines for the NEO’s.

 

Each executive is required to meet and maintain two ownership targets:

 

  •   Total Shares as a percentage of shares outstanding,

 

  •   This includes shares owned, restricted stock, RSUs, shares held in
qualified plans, and deferred stock units.

 

  •   Total Shareholdings held as a percentage of shares outstanding.

 

  •   Total Shares plus all exercisable and unexercisable options

 

Incentives for achieving ownership targets:

 

  •   After the executive reaches the Total Shares target, the executive’s Net
Share retention requirement drops from 100% to 50%.

 

  •   After both targets are met, the executive may elect to participate in the
Compensation Customization program.

 

     Total Shares/Equivalents
as percentage of Shares
Outstanding


--------------------------------------------------------------------------------

    Total Shareholdings as
percentage of Shares
Outstanding


--------------------------------------------------------------------------------

 

CEO

   0.2 %   1.0 %

NEO

   0.05 %   0.25 %

 

Net Share Retention Guidelines

 

Net Share Retention Guidelines apply to the CEO and all NEOs on equity grants
made after April 2004.

 

Net Shares are defined as the shares remaining from a transaction after enough
shares are sold to pay the option exercise price and any taxes and social
security liabilities on the transaction.

 

Prior to reaching the Total Shares Ownership Target:

 

  •   The executive is required to retain 100% of the Net Shares received from
exercise of options or vesting of restricted stock units until the Total Shares
target is met.

 

After reaching the Total Shares Ownership Target:

 

  •   The executive is required to retain 50% of the Net Shares received from
exercise of option or vesting of restricted stock units for a period of three
years.

 

3



--------------------------------------------------------------------------------

If the executive is aged 55 or older, the required retention period is one year
from the date of exercise or vesting of restricted stock or RSU’s.

 

All retention requirements end upon termination or upon a change in control of
PartnerRe.

 

Elective Equity Incentive Plan

 

The Elective Equity Incentive Plan is applicable to the annual incentive made to
the CEO and all NEOs for the 2004 performance year and beyond.

 

Deferred Annual Incentive

 

Executives may elect to defer a portion of their annual incentive which would
then be converted to immediately vested Restricted Stock Units (RSUs) with a
delivery date restriction.

 

Deferred elections are expressed as a percentage of the total annual incentive.
Executives will be given 4 choices for deferral:

 

  •   0%

 

  •   25%

 

  •   50%

 

  •   100%

 

The executive must elect the delivery date restriction for the shares:

 

Five years from the date of grant,

 

Ten years from the date of grant, or

 

Retirement or termination.

 

Company Match

 

Deferred amounts will receive a company match of 25% of the deferred value in
RSU’s subject to a 3-year cliff vesting period.

 

All share delivery date restrictions would end upon termination or upon a change
in control of PartnerRe.

 

All RSU awards will earn dividend equivalents payable quarterly in cash.

 

Compensation Customization Guidelines

 

The CEO and the NEO’s may elect from five different payment mixes for their
Annual Equity Award once both Stock Ownership Targets are met:

 

     Stock Options


--------------------------------------------------------------------------------

    Restricted Stock


--------------------------------------------------------------------------------

    Cash


--------------------------------------------------------------------------------

 

Alternative 1*

   50 %   50 %   0 %

Alternative 2

   25 %   75 %   0 %

Alternative 3

   0 %   100 %   0 %

Alternative 4

   0 %   50 %   50 %

Alternative 5

   100 %   0 %   0 %

 

* Standard Pay Mix

 

4



--------------------------------------------------------------------------------

Executives who do not elect to customize their compensation mix will continue to
receive 50% of the value of their long-term incentive in options and 50% in
restricted stock units.

 

Stock Options, RSU’s and cash will vest according to the standard vesting
schedule in practice at the time of grant. Upon vesting, stock certificates will
be issued for the RSU’s and if cash is elected, a cash payment will be made with
interest equal to the then 3-month Treasury Bill rate.

 

Customization elections are made once every three years.

 

Executive Retirement Guidelines

 

Effective January 2005 and for purposes of Special Retirement Benefits and
Conditions, retirement for the CEO and NEO’s is defined as a voluntary
termination without Good Reason after achieving any of the following age and
service combinations:

 

  •   55 years old with 10 years of service; or

 

  •   58 years old with 8 years of service; or

 

  •   60 years old with 5 years of service.

 

Special Retirement Benefits:

 

  •   Unvested equity awards (options, restricted stock, RSUs, etc.) continue to
vest under the original vesting provisions for a period of 36 months.

 

  •   Vested options (including those that vest after retirement) remain
exercisable for the remainder of the original term.

 

Conditions:

 

The executive agrees (unless prohibited by local regulation) to the following
limitations on business activity for 36 months following retirement (or until
all awards have vested and all options have expired or been exercised, if
sooner):

 

  •   Not to compete in the reinsurance business in the locations where
PartnerRe does business.

 

  •   Not to solicit employees or customers to a company that competes in the
reinsurance business in the locations where PartnerRe does business.

 

  •   Not to disclose confidential information (unless legally required to do
so).

 

Special Retirement Benefits and Conditions apply to equity compensation grants
made subsequent to the effective date of the Retirement Guidelines.

 

Named Executive Officers

February 2004

 

Albert Benchimol

Bruno Meyenhofer

Scott Moore

Mark Pabst

 

5



--------------------------------------------------------------------------------

Appendix A

 

Annual Incentive Guidelines

 

One of the guiding principles behind PartnerRe’s compensation philosophy is that
pay is linked to performance within the organization. The Annual Incentive is a
variable component of compensation based upon the performance results of the
Group, business units, departments and individuals. This variable compensation
is used to incent and reward the behaviors and actions which will help the
organization succeed in achieving it’s goals and ultimately in increasing
shareholder value.

 

The Annual Incentive is calculated according to a system of performance
measures, scales and weights, designed with the flexibility to ensure that each
individual’s Annual Incentive is appropriate to each role, and that employees
are fairly compensated for their contribution to the Group.

 

Performance Measures

 

Annual Incentives are calculated based upon both financial and non-financial
performance results. Performance objectives are set at multiple levels: Group,
Business Unit, department and individual. At the Group and business unit level,
financial measures include profitability, determined by Return on Equity, and
growth, determined by Premiums Written. Non-financial measures may include
organizational goals, teamwork, and new initiatives.

 

Scales

 

Target annual incentives are set for each employee in line with competitive
practice and level in the organization. Target Annual Incentives are expressed
as a percentage of base salary. Each financial performance measure has a target
performance level which correlates to 100% payout of the target Annual
Incentive. A performance scale is built around the target level corresponding to
Annual Incentive payouts on a range of 0% to 200% of target.

 

Weights

 

Each performance measure is assigned a weight in the Annual Incentive
calculation, expressed as a percentage. The weights of all of the performance
measures total 100%. The weights may vary from person to person and from year to
year, depending upon the objectives and priorities that management decides to
emphasize and focus on for each performance cycle.

 

Weighting guidelines that are set at the Group level for all employees include a
minimum 20% weight on Group results and a minimum 50% weight on financial
results. In order to link each employee to the performance of the organization
as a whole and the return for our shareholders, at least 20% of each employee’s
annual incentive is weighted on Group results.

 

The Group requires that a minimum of 50% of each employee’s Annual Incentive be
based upon financial performance measures. As the Group does not create a budget
or pool for Annual Incentive payouts, it is important that a significant
weighting in the

 

6



--------------------------------------------------------------------------------

calculation reflect our financial results to ensure that Annual Incentives are
in line with the Group’s ability to pay and with our return to shareholders.

 

Governance

 

Annual Incentive targets, performance measurements, scales and weights for the
CEO and members of the Executive Committee are approved annually by the
Compensation Committee of the Board of Directors prior to the beginning of the
performance period. Annual Incentive payments to the CEO and member of the
Executive Committee are made at the discretion of the Compensation Committee.
Annual incentive payments to employees are made at the discretion of Management.

 

Annual Incentive targets, performance measurements, scales and weights for
employees are approved by each employee’s manager and the next level of
management. The Annual Incentive calculation may be indicative of the level of
payout that an individual can expect for the achievement of objectives, however
adjustments may be made with the approval of a member of the Executive
Committee.

 

7